DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


It is noted that claims 1-19 are considered eligible subject matter.  Claims 1 and 11 claim a system with specific machine elements that are not a general purpose computer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by U.S. Patent Application Publication No. 20150381962 (Song et al).
Regarding claim 1, Song et al discloses a system (fig. 9, fig. 2b)for capturing images of a scene comprising: a directable light source for illuminating a portion of the scene (fig. 9, item 905, fig. 2b, item 200); a sensor configurable for capturing light from the illuminated portion of the scene (fig. 9, item 900, fig 2b, item 250); and a controller (fig. 9, item 950) performing the functions (fig. 8) of: determining a sequence of portions of the scene to be illuminated (fig. 8, s800); directing the sensor to sequentially capture light from the sequence of portions (fig,. 8, s820); and directing the directable light source to sequentially illuminate the sequence of portions (fig. 8, s810, page 6, paragraph 81); wherein the sensor is a time-of-flight sensor (page 3, paragraph 29).  
Regarding claim 2, Song et al discloses the controller performs the further function of: temporally synchronizing the directable light source and the sensor such that the sensor captures light when the directable light source is illuminating the scene (fig. 8, s810, s820 are synchronized).
  Regarding claim 3, Song et al discloses the controller performs the further function of: spatially synchronizing the directable light source and the sensor such that the directable light source illuminates a portion of the scene that the sensor is configured to capture (fig. 2b, light sensor captures the divided regions).
Regarding claim 4, Song et al discloses the directable light source and the photosensor are substantially arranged in a rectified stereo configuration (fig. 2b, items 250, 200 in rectified stereo configuration).  
Regarding claim 5, Song et al discloses the sensor measures distance based on direct or indirect time-of-flight (page 3, paragraph 29).
Regarding claim 6, Song et al discloses  the sequence of portions comprises a sequence of lines of pixels of the scene, the portions of fig. 2b comprises a sequence of lines of pixels each divided region, fig. 4, item 480).
Regarding claim 7, Song et al discloses the sequence of portions includes only a subset of the lines of pixels comprising the scene, i.e. the subset of lines of each divided region (fig. 2b).
Regarding claim 8, Song et al discloses the directable light source is a scanning projector (fig. 2b, item 200, laser projector, which scans, fig. 8, item 810, page 6, paragraph 81).
Regarding claim 9, Song et al discloses the scene is sensed by an array of pixels (fig. 2b, items 210-240); the illuminated portion of the scene comprises a specific pixel, a line of pixels, or a set of pixels (fig. 2b, items 210-240); and the sensor is configurable to only sense the illuminated portion of the scene (page 4, paragraph 56).  
Regarding claim 10, Song et al discloses the sequence of portions of the scene to be illuminated are chosen to maximize the total energy transferred from the directable light source to the sensor, because when dividing the region, the light is maximized for the total area (page 3, paragraph 43, page 3, paragraph 41).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over unpatentable in view of Song et al, as applied claims 1-10 above, and further in view of U.S. Patent Application Publication No. 20110181704 (Gordon et al).
Regarding claim 11, Song et al discloses all of the claimed elements as set forth above, including the system of claim 1.
Song et al does not disclose expressly the time of flight sensor is a selected from a group consisting of a dynamic vision sensor, a flash LIDAR a CMOS sensor and a CCD sensor.  
Gordon et al discloses time of flight sensors consist of a flash lidar (page 2, paragraph 15).
Song et al and Gordon et al are combinable because they are from the same field of endeavor, i.e. ToF sensors.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a flash Lidar.
The suggestion/motivation for doing so would have been to provide a more accurate, faster system.
Therefore, it would have been obvious to combine the system of Song et al with the flash lidar of Gordon et al to obtain the invention as specified in claim 11.
Claims 12-19 are rejected for the same reasons as claims 2-4, 6-10, respectively.  Thus, the arguments analogous to that presented above for claims 2-4, 6-10 are equally applicable to claims 12-19.  Claims 12-19 distinguish from claims 2-4, 6-10 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        9/29/2022